Heads of Agreement Goldplata Resources Peru S.A.C. Goldplata Peru Goldplata Resources Inc. Goldplata Resources Goldplata Resources Sucursal-Colombia Goldplata Colombia Goldplata Corporation Limited Goldplata Corporation (collectively referred to as the Owners) and Goldplata Mining International Corporation Goldplata Mining and De Beira Goldfields Inc. De Beira The Clayton Utz contact for this document is Meredith Campion/Graeme Carlin on + 61 8 9426 8000 Clayton Utz Lawyers QV.1250St George's TerracePerthWA6000Australia GPO Box
